Title: To Thomas Jefferson from Ernst Frederick Walterstorff, 9 October 1792
From: Walterstorff, Ernst Frederick, Baron von
To: Jefferson, Thomas


St. Croix, 9 Oct. 1792. Although not once during his five years as governor has he troubled TJ with letters of introduction for visitors from the Danish West Indies, he makes an exception for his friend, Colonel von Rohr, a resident of St. Croix for upwards of thirty years who has served as “Chief Ingineer, Inspector General of the public Buildings and Surveyor.” Rohr is deeply interested in natural history, and his botanical garden “is hardly inferior to Dr. Anderson’s at St. Vincents or to any in the french Islands.” After studying the cultivation of cotton in the West Indies, the Spanish Main, and Cayenne and personally experimenting with it for five years, Rohr has now published a “small Treatise” on the subject that “deserves to be the guide of every Cottonplanter.” Having taken the lead in abolishing the slave trade, the king has established a new colony on the coast of Guinea near the Volta to promote civilization among the Negroes and the cultivation of West India produce, especially cotton. With the sudden death of the gentleman in charge of this successful colony, the king believes that Rohr would be the person best able to ensure its permanent prosperity. Even if Rohr fails to achieve the success he anticipates, he will undoubtedly “increase the treasures of natural history” so that within a few years “we shall see many african plants flourish in our gardens.” The voyage on which Rohr has embarked gives him a claim to the attention of everyone who “wishes success to philanthropic undertakings and the extension of human knowledge,” and he hopes that as a zealous promoter of the arts and sciences in America TJ will meet with Rohr and suggest objects of observation and enquiry. He asks that TJ gratify the colonel’s wish to be presented to General Washington, a favor he will request for himself as soon as he receives a leave of absence to visit America.
